NUMBER 13-18-00183-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

JOSHUA CORBIN,                                                              Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 252nd District Court
                        of Jefferson County, Texas.


                       MEMORANDUM OPINION
            Before Justices Contreras, Longoria, and Hinojosa
               Memorandum Opinion by Justice Longoria

      In 2010, appellant Joshua Corbin pled guilty to aggravated robbery, a first-degree

felony. See TEX. PENAL CODE § 29.03(a)(2) (West, Westlaw through 2017 1st C.S.). The

trial court placed Corbin on deferred adjudication probation for ten years and assessed a

$1,000 fine. In 2018, the State filed a motion to revoke unadjudicated probation. Corbin

pled true to allegations that he violated the terms of his probation by committing the
offense of aggravated assault-family violence and by failing to pay court-assessed fees.

See id. § 22.01 (West, Westlaw through 2017 1st C.S.). The trial court adjudicated Corbin

guilty and sentenced him to twenty-five years in the Institutional Division of the Texas

Department of Criminal Justice. Corbin’s counsel has filed an Anders brief. See Anders

v. California, 386 U.S. 738, 744 (1967). We affirm.

                                              I. ANDERS BRIEF 1

        Corbin’s appellate counsel has filed a motion to withdraw and a brief in support in

which he states that he has diligently reviewed the entire record and has found no non-

frivolous issues. See id. Counsel’s brief meets the requirements of Anders as it presents

a thorough, professional evaluation of the record showing why there are no arguable

grounds for advancing an appeal. See ln re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.

Crim. App. 2008) (orig. proceeding) (“ln Texas, an Anders brief need not specifically

advance ‘arguable’ points of error if counsel finds none, but it must provide record

references to the facts and procedural history and set out pertinent legal authorities.”);

Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014), Corbin’s

counsel carefully discussed why, under controlling authority, there is no reversible error

in the trial court’s judgment. Corbin’s counsel also informed this Court that he has: (1)

notified Corbin that he has filed an Anders brief and a motion to withdraw, and that he



        1 This case is before this Court on transfer from the Ninth Court of Appeals in Beaumont pursuant

to a docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001
(West, Westlaw through 2017 1st C.S.).


                                                   2
provided Corbin with copies of both; (2) informed Corbin of his right to file a pro se

response and of his right to review the record preparatory to filing that response; (3)

informed Corbin of his pro se right to seek discretionary review if we conclude that the

appeal is frivolous; and (4) provided Corbin with a form motion for pro se access to the

appellate record, lacking only Corbin’s signature. 2 See Anders, 386 U.S. at 744; Kelly,
436 S.W.3d at 319–20; Stafford, 813 S.W.2d at 510 n.3; see also ln re Schulman, 252
S.W.3d at 409 n.23. Corbin filed a pro se response, in which he merely requests that he

be sent to a substance abuse treatment facility instead of the Institutional Division of the

Texas Department of Criminal Justice.

                                           II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the record, and counsel’s brief, and Corbin’s pro

se response, and we have found no reversible error. See Bledsoe v. State, 178 S.W.3d
824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in

the opinion it considered the issues raised in the brief and reviewed the record for

reversible error but found none, the court of appeals met the requirements of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.




        2 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).


                                                    3
                                            III. MOTION TO WITHDRAW

        In accordance with Anders, Corbin’s appellate counsel has filed a motion to

withdraw. See Anders, 386 U.S. at 744; see also ln re Schulman, 252 S.W.3d at 408

n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no pet.)

(“If an attorney believes the appeal is frivolous, he must withdraw from representing the

appellant. To withdraw from representation, the appointed attorney must file a motion to

withdraw accompanied by a brief showing the appellate court that the appeal is frivolous.”)

(citations omitted)). We grant counsel’s motion to withdraw. Within five days of the date

of this opinion, counsel is ordered to send a copy of the opinion and judgment to Corbin

and to advise him of his right to file a petition for discretionary review. 3 See TEX. R. APP.

P. 48.4; see also ln re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d
670, 673 (Tex. Crim. App. 2006).

                                             IV. CONCLUSION

        We affirm the trial court’s judgment.

                                                                    NORA L. LONGORIA
                                                                    Justice

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
29th day of August, 2018.



        3  No substitute counsel will be appointed. Should appellant wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the clerk of the Court of Criminal Appeals, see id. R. 68.3, and should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See id. R. 68.4.


                                                       4